Name: Commission Decision No 3486/85/ECSC of 27 November 1985 fixing the rates of abatement for the first quarter of 1986 in accordance with Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-12-18

 Avis juridique important|31985S3486Commission Decision No 3486/85/ECSC of 27 November 1985 fixing the rates of abatement for the first quarter of 1986 in accordance with Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 340 , 18/12/1985 P. 0041 - 0041 Spanish special edition: Chapter 08 Volume 3 P. 0071 Portuguese special edition Chapter 08 Volume 3 P. 0071 *****COMMISSION DECISION No 3486/85/ECSC of 27 November 1985 fixing the rates of abatement for the first quarter of 1986 in accordance with Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Cool and Steel Community, Having regard to Commission Decision No 3485/85/ECSC of 27 November 1985 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), and in particular Article 8 (1) thereof, Whereas the rates of abatement in respect of certain products must be fixed for the first quarter of 1986 of the basis of studies carried out with undertakings and associations of undertakings, HAS ADOPTED THIS DECISION: Article 1 The rates of abatement for the establishment of production quotas for the first quarter of 1986 shall be as follows: category Ia 47 category Ib 42 category Ic 18 category II 41 category III 45 category IV 36 category VI 42. The rates of abatement for the establishment of the part of the production quotas which may be delivered in the common market shall be as follows: category Ia 49 category Ib 43 category Ic 25 category II 48 category III 49 category IV 39 category VI 42. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1985. For the Commission Karl-Heinz NARJES Vice-President (1) See page 5 of this Official Journal.